          Case 19-72537-FJS                           Doc 12         Filed 07/08/19 Entered 07/08/19 14:02:11            Desc Main
                                                                    Document      Page 1 of 13
                                                           UNITED STATES BANKRUPTCY COURT
                                                             EASTERN DISTRICT OF VIRGINIA


                                                                  CHAPTER 13 PLAN - AMENDED
                                                                    AND RELATED MOTIONS

                                     Kenny John Mayfield
Name of Debtor(s):                   Coryanne Clara Mayfield                                         Case No: 19-72537

This plan, dated         July 8, 2019         , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated            July 3, 2019   .

                                 Date and Time of Modified Plan Confirmation Hearing:
                                    09/17/2019, at 11:30 AM
                                 Place of Modified Plan Confirmation Hearing:
                                     Judge Santoro's Courtroom, 600 Granby Street, 4th Floor, Courtroom Two, Norfolk, Virginia.

                       The Plan provisions modified by this filing are:
                           None

                       Creditors affected by this modification are:
                           None
1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                     Included        Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                              Included         Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                                     Included        Not included

2.         Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $49.00 per month for 3 months, then $1,408.00 per
           month for 19 months, then $1,628.00 per month for 38 months.
                                                                  Page 1

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
          Case 19-72537-FJS                         Doc 12           Filed 07/08/19 Entered 07/08/19 14:02:11                  Desc Main
                                                                    Document      Page 2 of 13
Other payments to the Trustee are as follows:
            The total amount to be paid into the Plan is $ 88,763.00              .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 4,796.00 , balance due of the total fee of $ 5,296.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                        Purchase Date            Est. Debt Bal.             Replacement Value
-NONE-


           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                      Collateral Description             Estimated Value                     Estimated Total Claim
                                                                               Page 2

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
          Case 19-72537-FJS                         Doc 12           Filed 07/08/19 Entered 07/08/19 14:02:11                 Desc Main
                                                                    Document      Page 3 of 13
Creditor                                      Collateral Description              Estimated Value                 Estimated Total Claim
Harley-Davidson Credit*                       2016 Harley Davidson                8,470.00                        11,159.00
                                              XL1200CX 5,000 miles
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                         Adeq. Protection Monthly Payment       To Be Paid By
Exeter Finance Corp*                         2017 Hyundai Sonata 47,000         364.00
                                             miles
                                             The wife drives this vehicle.
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                            Approx. Bal. of Debt or    Interest Rate   Monthly Payment &
                                                                               "Crammed Down" Value                       Est. Term
Exeter Finance Corp*                     2017 Hyundai Sonata 47,000            18,722.00                  6.25%           151.09 Month 7
                                         miles                                                                            598.79 Mos 8-15
                                         The wife drives this vehicle.                                                    611.40 Mos 16-22
                                                                                                                          721.84 Mos 23-30
                                                                                                                          737.80 Mos 31-37
                                                                                                                          748.28 Month 38
                                                                                                                          259.13 Month 39
                                                                                                                          33months
           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 69 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 0.08 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                        Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                       A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                                                                               Page 3

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
         Case 19-72537-FJS                         Doc 12           Filed 07/08/19 Entered 07/08/19 14:02:11                        Desc Main
                                                                   Document      Page 4 of 13
                      such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                      principal residence is a default under the terms of the plan.
Creditor                                Collateral                       Regular           Estimated     Arrearage     Estimated Cure       Monthly
                                                                         Contract          Arrearage     Interest Rate Period               Arrearage
                                                                         Payment                                                            Payment
AES/EFS                                 Student Loans                    0.00              0.00          0%              0months

Federal Loan Servicing                  Student Loans                    0.00              0.00          0%              0months
Credit
Federal Loan Servicing                  Student Loans                    0.00              0.00          0%              0months
Credit
Federal Loan Servicing                  Student Loans                    0.00              0.00          0%              0months
Credit
Federal Loan Servicing                  Student Loans                    0.00              0.00          0%              0months
Credit
Federal Loan Servicing                  Student Loans                    0.00              0.00          0%              0months
Credit
Federal Loan Servicing                  Student Loans                    0.00              0.00          0%              0months
Credit
Federal Loan Servicing                  Student Loans                    0.00              0.00          0%              0months
Credit
Federal Loan Servicing                  Student Loans                    0.00              0.00          0%              0months
Credit
Navient                                 Student Loans                    0.00              0.00          0%              0months

Navient                                 Student Loans                    0.00              0.00          0%              0months

Pennymac Loan Services * 126 Woodlake        1,618.00                                      21,387.00     0%              33months                   Prorata
                         Terrace Suffolk, VA
                         23434 Suffolk City
                         County
                         Value based on 2019
                         county tax
                         assessment.
          B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                      regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                      debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                      below.
Creditor                            Collateral                              Regular Contract      Estimated         Interest Rate Monthly Payment on
                                                                            Payment               Arrearage         on            Arrearage & Est. Term
                                                                                                                    Arrearage
-NONE-


          C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                      constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                      payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                      1322(c)(2) with interest at the rate specified below as follows:
Creditor                                    Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-


7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                      A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                      contracts:
Creditor                                             Type of Contract
-NONE-

                                                                                      Page 4

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 19-72537-FJS                         Doc 12           Filed 07/08/19 Entered 07/08/19 14:02:11             Desc Main
                                                                     Document      Page 5 of 13

            B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                        contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                        arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                        indicated below.

Creditor                                      Type of Contract               Arrearage              Monthly Payment for Estimated Cure Period
                                                                                                    Arrears
-NONE-
8.          Liens Which Debtor(s) Seek to Avoid.
            A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                        judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                        written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                        creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                        hearing.
Creditor                                      Collateral                     Exemption Basis        Exemption Amount    Value of Collateral
-NONE-


            B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                        will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                        should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                        relief. The listing here is for information purposes only.
Creditor                                      Type of Lien                  Description of Collateral         Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions
                 None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.
            Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
            provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere
            in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.C.

                                                                                Page 5

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
         Case 19-72537-FJS                         Doc 12           Filed 07/08/19 Entered 07/08/19 14:02:11                  Desc Main
                                                                   Document      Page 6 of 13
The joint debtor worked for Title Concepts as a Title Processor up until June 7, 2019. She received her last paycheck on June
27, 2019 and is currently looking for employment. The debtor anticipates that she will net approximately $1,900. The step
increase in payment is to account for the debtor obtaining employment and netting $1,900 less $541 for childcare which she
will have to pay for when she goes back to work. The step increase is $1,359 in month 4. The childcare amount is based on
what the debtors paid when the joint debtor was employed. The step increase gives the joint debtor 3 months to find
employment.

The trustee will not pay adaquate protection to Exeter Finance until month 4 of the plan.

The debtors' son has braces for which they are paying $220 per month. The braces will be paid off in month 22 of the plan
which is the reason for the increase in payments in the amount of $220 in month 23.

The debtor's student loans are currently in deferment and will remain in deferment until the end of the plan.



Dated:      July 3, 2019

/s/ Kenny John Mayfield                                                                           /s/ Genene E. Gardner
Kenny John Mayfield                                                                               Genene E. Gardner 72258
Debtor 1                                                                                          Debtors' Attorney

/s/ Coryanne Clara Mayfield
Coryanne Clara Mayfield
Debtor 2
          By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
          certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
          Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:             Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                         Certificate of Service
I certify that on      July 8, 2019         , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service List.

                                                                                                  /s/ Genene E. Gardner
                                                                                                  Genene E. Gardner 72258
                                                                                                  Signature

                                                                                                  3419 Virginia Beach Blvd.
                                                                                                  #236
                                                                                                  Virginia Beach, VA 23452
                                                                                                  Address


                                                                                                  Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         July 8, 2019          true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
Exeter Finance Corp*
Corporation Service Company
1111 E. Main St., 16th Floor
Richmond, VA 23219

Harley-Davidson Credit*
c/o Donna F. Zarcone CPA
4150 Technology Way
Carson City, NV 89706

                                                                                  Page 6

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
        Case 19-72537-FJS                         Doc 12           Filed 07/08/19 Entered 07/08/19 14:02:11      Desc Main
                                                                  Document      Page 7 of 13

Pennymac Loan Services *
CT CORPORATION SYSTEM
4701 COX ROAD, SUITE 285
Glen Allen, VA 23060

Samuel I. White, P.C.
5040 Corporate Woods Dr.
Suite 120
Virginia Beach, VA 23462

  by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
  by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                       /s/ Genene E. Gardner
                                                                                       Genene E. Gardner 72258




                                                                             Page 7

   Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              Best Case Bankruptcy
             Case 19-72537-FJS                    Doc 12    Filed 07/08/19 Entered 07/08/19 14:02:11                                Desc Main
                                                           Document      Page 8 of 13


Fill in this information to identify your case:

Debtor 1                      Kenny John Mayfield

Debtor 2                      Coryanne Clara Mayfield
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               19-72537                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                   Employed                                  Employed
       attach a separate page with           Employment status
       information about additional                                     Not employed                              Not employed
       employers.
                                             Occupation            E6
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       United States Coast Guard

       Occupation may include student        Employer's address    300 E Main Street
       or homemaker, if it applies.                                #400
                                                                   Norfolk, VA 23508

                                             How long employed there?         14 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         6,231.00        $            0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      6,231.00               $      0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 19-72537-FJS               Doc 12        Filed 07/08/19 Entered 07/08/19 14:02:11                                Desc Main
                                                        Document      Page 9 of 13

Debtor 1   Kenny John Mayfield
Debtor 2   Coryanne Clara Mayfield                                                               Case number (if known)    19-72537


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      6,231.00       $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        615.00   $                   0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00   $                   0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $         78.00   $                   0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00   $                   0.00
     5e.    Insurance                                                                     5e.        $          0.00   $                   0.00
     5f.    Domestic support obligations                                                  5f.        $          0.00   $                   0.00
     5g.    Union dues                                                                    5g.        $          0.00   $                   0.00
     5h.    Other deductions. Specify: FSGLI                                              5h.+       $          5.00 + $                   0.00
            SGLI 8                                                                                   $         28.00   $                   0.00
            Tricare Dep                                                                              $         29.00   $                   0.00
            TSGLI                                                                                    $          1.00   $                   0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            756.00       $               0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          5,475.00       $               0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $               0.00
     8e. Social Security                                                                  8e.        $              0.00   $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                0.00   $                   0.00
     8g. Pension or retirement income                                                     8g. $                 0.00   $                   0.00
     8h. Other monthly income. Specify: Tax overpayment                                   8h.+ $              565.00 + $                   0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            565.00       $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              6,040.00 + $           0.00 = $           6,040.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $           6,040.00
                                                                                                                                       Combined
                                                                                                                                       monthly income




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
           Case 19-72537-FJS           Doc 12       Filed 07/08/19 Entered 07/08/19 14:02:11                        Desc Main
                                                   Document      Page 10 of 13

Debtor 1   Kenny John Mayfield
Debtor 2   Coryanne Clara Mayfield                                                    Case number (if known)   19-72537

13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Income from tax overpayment =
                           ((last year's tax refund) - 1,000) / 12

                           The debtor worked for Title Concepts as a Title Processor up until June 7, 2019. The debtor
                           received her last paycheck on June 27, 2019. The debtor is currently looking for employment. The
                           debtor netted approximately $2100 per month at Title Concepts and anticipates receiving that
                           amount when she obtains new employment.

                           The debtor is working on getting the deductions listed in line 5h of this schedule reinstated. The
                           dedcutions listed were stopped in April 2019 however they will be reinstated going forward.




Official Form 106I                                               Schedule I: Your Income                                    page 3
        Case 19-72537-FJS                     Doc 12        Filed 07/08/19 Entered 07/08/19 14:02:11                                     Desc Main
                                                           Document      Page 11 of 13


Fill in this information to identify your case:

Debtor 1                 Kenny John Mayfield                                                               Check if this is:
                                                                                                               An amended filing
Debtor 2                 Coryanne Clara Mayfield                                                                     A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           19-72537
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s       Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age               live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Daughter                             9                    Yes
                                                                                                                                             No
                                                                                   Son                                  12                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             1,618.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                               0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                               0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              26.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                               0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1
       Case 19-72537-FJS                      Doc 12        Filed 07/08/19 Entered 07/08/19 14:02:11                                        Desc Main
                                                           Document      Page 12 of 13

Debtor 1     Kenny John Mayfield
Debtor 2     Coryanne Clara Mayfield                                                                   Case number (if known)      19-72537

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                               202.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                               230.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                               331.00
      6d. Other. Specify: Alarm system                                                                       6d.   $                                66.00
             Pest control                                                                                          $                                30.00
7.    Food and housekeeping supplies                                                           7.                  $                               996.00
8.    Childcare and children’s education costs                                                 8.                  $                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9.                  $                               202.00
10.   Personal care products and services                                                    10.                   $                               160.00
11.   Medical and dental expenses                                                            11.                   $                               350.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 390.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  75.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  224.00
      15d. Other insurance. Specify: Tricare Dental                                        15d. $                                                  130.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal property taxes, tags, etc.                                           16. $                                                  38.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Contingencies                                                       21. +$                                                203.00
      Pet care, supplies                                                                          +$                                               150.00
      Son's Braces                                                                                +$                                               220.00
      Travel Cheering (dues $170 and pro rated uniform $32)                                       +$                                               202.00
      MX (motor cross) racing - averaged                                                          +$                                                48.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     5,991.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     5,991.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               6,040.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              5,991.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                  49.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: The debtors' son has braces for which they are paying $220 per month for 22 months.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
AES/EFS Case 19-72537-FJS        Doc 12CSG Filed  07/08/19 Entered 07/08/19 14:02:11
                                              Neurology                                Desc
                                                                            Navy Federal     Main
                                                                                         Credit Union
P.O. Box 61047                          Document
                                       c/o  Credit ControlPage
                                                           Corp 13 of 13    P.O. Box 3700
Harrisburg, PA 17106                   11821 Rock Landing Dr                 Merrifield, VA 22119-3100
                                       Newport News, VA 23606
      }
      b
      k
      1
      {
      C
      r
      e
      d
      i
      t
      o
      A
      s
      M
      a
      x




Affiliated Acceptance Co               DMV Receipting Center                 Pennymac Loan Services *
P.O. Box 790001                        PO Box 27412                          CT CORPORATION SYSTEM
Sunrise Beach, MO 65079                Richmond, VA 23269                    4701 COX ROAD, SUITE 285
                                                                             Glen Allen, VA 23060


AT T Directv                           Elizabeth River Tunnels*              Samuel I. White, P.C.
c/o ERC                                700 Port Centre Pkwy Ste 2B           5040 Corporate Woods Dr.
Po box 57547                           Portsmouth, VA 23704                  Suite 120
Jacksonville, FL 32241                                                       Virginia Beach, VA 23462


AT&T                                   Exeter Finance Corp*                  Schewel Furniture
c/o Universal Card                     Corporation Service Company           944 N Main St
P.O. Box 6912                          1111 E. Main St., 16th Floor          Suffolk, VA 23434
The Lakes, NV 88901-6912               Richmond, VA 23219


Capital One                            Federal Loan Servicing Credit         Seventh Avenue
PO Box 30281                           PO Box 60610                          1112 7th Avenue
Salt Lake City, UT 84130               Harrisburg, PA 17106                  Monroe, WI 53566




Comenity Bank/New York & Co.           Harley-Davidson Credit*               Suffolk General Dist. Court
P.O. Box 182789                        c/o Donna F. Zarcone CPA              150 North Main Street
Columbus, OH 43218                     4150 Technology Way                   Suffolk, VA 23434
                                       Carson City, NV 89706


Comenity Bank/VCTRSSEC                 Linebarger Goggan Blair & Samp        SYNCB/Lowes
PO Box 182789                          4828 Loop Central Drive               PO box 965005
Columbus, OH 43218-2789                Suite 600                             Orlando, FL 32896
                                       Houston, TX 77081


Comenity Capital Bank/My Place         Midland Funding                       US DEPT VETS
P.O. Box 182120                        2365 Northside Drive #300             PO Box 1930
Columbus, OH 43218                     San Diego, CA 92108                   Saint Paul, MN 55111




Comenity Capital Bank/Ultama           Military Star                         WF CRD SVC
P.O. Box 182120                        3911 S. Walton Walker Blvd.           Po Box 14517
Columbus, OH 43218                     Dallas, TX 75236                      Des Moines, IA 50306




CSG Allergy                            Navient
c/o Credit Control                     PO Box 9500
11821 Rock Landing                     Wilkes Barre, PA 18773
Newport News, VA 23606
